Tyler, J.
As this case was one in which the parties were entitled to a trial by jury, the court could not have made an order of reference without their consent; but after the order was made it stood and was to be regarded as any other *562order, judgment or decree of the court made with legal authority. The order was not revocable under the present statute until the next term of the court after the hearing had closed and the failure of the referee to make a report, or, having made one it was not accepted by the court. The motion was properly denied. V. S. 1437, 1438, 1439. Jeffers v. Hazen, 69 Vt. 456.

Judgment affirmed.